Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s amendment details were given in an interview with Brittany Haanan on 08/22/2022 and in a follow-up interview on 08/23/2022. Authorization for this examiner’s amendment on claims 1, 2, 14, 19 and 20 were given via email from Brittany Hannan on 08/25/2022 (see attached email correspondence). Authorization for examiner’s amendment regarding antecedent issues on claims 3-12 were given via phone call from Brittany Hannan on 08/26/2022. 

The application has been amended as follows: 
Claim 1. --An armorer’s wrench, comprising:
	an elongate wrench body, including:
	an implement end, the implement end comprises a plurality of wrench interfaces; and
	a handle end opposite the implement end, the handle end comprises a handle shape with a molded grip;
wherein:
the plurality of wrench interfaces include a barrel nut wrench and a castle nut wrench; 
the handle end is devoid of wrench interfaces; 

completely encompassed within the wrench body;
at least one hammer head, and a hammer head receiver, wherein the implement end comprises the hammer head receiver; and
wherein the castle nut wrench is positioned on the implement end and is opposite the hammer head receiver;
wherein the barrel nut wrench is radially positioned between the at least one hammer head and the castle nut wrench with respect to a longitudinal axis of the armorer’s wrench.--

Claim 2. Cancel
Claim 3, lines 1-2, --The armorer’s wrench of claim [[2]]1, wherein the at least one hammer headis structured and configured to securely and releasably attach to the hammer head—
Claim 4, line 2, --the at least one hammer head[[s]] includes a flat hammer face and a stud—
Claim 4, lines 4 and 6, --receive the at least one hammer head[[s]]—
Claim 5. --The armorer’s wrench of claim 4, wherein the handle end includes a plurality of handle stud receptacles for receiving one of the at least one hammer head[[s]]—
Claim 7, lines 1-2, --The armorer’s wrench of claim 4, wherein the stud[[s]] of the at least one hammer headis releasably securable to the hammer stud receptacle[[s]] and the at least one handle—
Claim 8, --The armorer’s wrench of claim [[2,]]1, wherein the wrench provides external access on the handle to storage for the at least one
Claim 9. --The armorer’s wrench of claim [[2,]]1, wherein the at least one hammer head[[s]] has a flat hammer face and a stud with a smaller diameter than a diameter of the hammer face—
Claim 12, line 1, --The armorer’s wrench of claim 10, wherein the plurality of wrench interfaces—

Claim 14. --An armorer’s wrench, comprising:
	a plurality of hammer heads; and
	a wrench body, the wrench body including:
	a handle;
	a plurality of storage receptacles, each storage receptacle being structured and configured to receive one of the plurality of hammer heads; 
	a hammer head receiver structured and configured to receive any one of the plurality of hammer heads such that the any one of the plurality of hammer heads is positioned for hammering when the handle is grasped by a user; [[and]]
a first wrench interface having an open end, and a second wrench interface, wherein the handle is devoid of the first and second wrench interfaces and the first wrench interface is a castle nut wrench and is positioned opposite the hammer head receiver; and
wherein the second wrench interface is completely encompassed within the wrench body, and the second wrench interface is a barrel nut wrench;
wherein the barrel nut wrench is radially positioned between the hammer head receiver and the castle nut wrench with respect to a longitudinal axis of the armorer’s wrench.--

Claim 19. Cancel
Claim 20. Cancel


Allowable Subject Matter
Claims 1 and 3-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art of record, Young (US 2006/0075572) in view of Swenson (US Patent No. 5,216,939) discloses an armorer’s wrench, comprising: an elongate wrench body (Young, item 1, figure 1), including: 
an implement end (Young, upper portion of item 1 in view of figure 1), the implement end comprises a plurality of wrench interfaces (Young, items 6 and 9; figure 1); 
and a handle end opposite the implement end, the handle end comprises a handle shape with a molded grip (Young, item 3, figure 1); 
wherein: the plurality of wrench interfaces include a barrel nut wrench (Young, defined as items 6 and 7, figure 1) and a castle nut wrench (Young, item 9, figure 1);
the handle end is devoid of wrench interfaces; 
the castle nut wrench has an open end; and the barrel nut wrench is
at least one hammer head (item 5 in Young is modified with interchangeable hammer head 32 from Swenson), and a hammer head receiver (modified by Swenson), wherein the implement end comprises the hammer head receiver (modified by Swenson); and
wherein the castle nut wrench is positioned on the implement end and is opposite the hammer head receiver (Young, item 9 is opposite item 5; figure 1).
Young, alone or in combination, does not teach, suggest or make obvious wherein the barrel nut wrench is radially positioned between the at least one hammer head and the castle nut wrench with respect to a longitudinal axis of the armorer’s wrench as required by the claim, in combination with the additional elements of the claim. 
Claims 3-13 are allowable because they are dependent on claim 1. 

Regarding claim 14, the closest prior art of record, Young (US 2006/0075572) in view of Yan (CN 104908012) discloses an armorer’s wrench, comprising: 
a plurality of hammer heads (modified by Yan, item 4); and
	a wrench body (Young, item 1, figure 1), the wrench body including:
	a handle;
	a plurality of storage receptacles (modified by Yan), each storage receptacle being structured and configured to receive one of the plurality of hammer heads; 
	a hammer head receiver structured and configured to receive any one of the plurality of hammer heads such that the any one of the plurality of hammer heads is positioned for hammering when the handle is grasped by a user (modified by Yan); 
a first wrench interface having an open end (Young, item 9, figure 1), and a second wrench interface (Young, items 6 and 7, figure 1), wherein the handle is devoid of the first and second wrench interfaces and the first wrench interface is a castle nut wrench and is positioned opposite the hammer head receiver; and
wherein the second wrench interface is completely encompassed within the wrench body, and the second wrench interface is a barrel nut wrench.
Young, alone or in combination, does not teach, suggest or make obvious wherein the barrel nut wrench is radially positioned between the at least one hammer head and the castle nut wrench with respect to a longitudinal axis of the armorer’s wrench as required by the claim, in combination with the additional elements of the claim. 
Claims 15-18 are allowable because they are dependent on claim 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see pages 7-10 in Remarks, filed 06/14/2022, with respect to claims 1-20 have been fully considered but are moot in view of the interviews on 08/22/2022 and 08/23/2022 and the proposed amendments which were discussed.  The rejections of claims 1-20 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY D HOHL whose telephone number is (571)272-6996. The examiner can normally be reached Monday-Friday, 7a.m.-3p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIDNEY D HOHL/Examiner, Art Unit 3723                                                                                                                                                                                                        

/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723